NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


D.C.M.,                                   )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1350
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Barbara
Twine-Thomas, Judge.

Howard L. Dimmig, II, Public Defender,
and Anthony C. Musto, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.